
	
		I
		111th CONGRESS
		2d Session
		H. R. 6254
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mrs. Kirkpatrick of
			 Arizona introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the National Flood Insurance Act of 1968 to
		  provide for certain exceptions to the mandatory 30-day waiting period before
		  new or modified flood insurance coverage takes effect.
	
	
		1.Exceptions to the mandatory
			 30-day waiting period for new flood insurance coverage to take effect under the
			 National Flood Insurance Program
			(a)Waiver by the
			 Secretary of Homeland SecuritySection 1306(c)(2) of the National Flood
			 Insurance Act of 1968 (42 U.S.C. 4013(c)(2)) is amended—
				(1)in subparagraph
			 (A), by striking ; or and inserting ;;
				(2)in subparagraph
			 (B), by striking the period and inserting ; or; and
				(3)by adding at the
			 end the following new paragraph:
					
						(C)the purchase of flood insurance coverage
				for which the Secretary of Homeland Security waives the 30-day waiting period
				referred to in paragraph (1) due to an occurrence that the Secretary determines
				has caused the area covered by such flood insurance to be more susceptible to
				flooding than before such occurrence, which waiver the Secretary may apply
				retroactively.
						.
				(b)Retroactive
			 waiver for certain properties in areas newly susceptible to flooding
				(1)WaiverNotwithstanding
			 section 1306(c) of the National Flood Insurance Act of 1968 (42 U.S.C.
			 4013(c)), the Administrator of the Federal Emergency Management Agency shall
			 ensure that flood insurance coverage of a covered property under a covered
			 contract takes effect beginning on the date that all obligations for such
			 coverage (including completion of the application and payment of any initial
			 premiums owed) were satisfactorily completed.
				(2)DefinitionsIn
			 this subsection:
					(A)Covered
			 contractThe term
			 covered contract means a new contract for flood insurance
			 coverage under the National Flood Insurance Act of 1968 (42 U.S.C. 4001 et
			 seq.) entered into on or before July 20, 2010, or any modification to coverage
			 under an existing flood insurance contract under such Act made on or before
			 that date.
					(B)Covered
			 propertyThe term
			 covered property means a property that is located in an area
			 that, due to a wildfire that began on June 20, 2010, became more susceptible to
			 flooding than before the occurrence of such wildfire.
					
